Order filed, February 13, 2014




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-13-00588-CR
                                 ____________

                 JENNIFER CHRISTINE WAITE, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


          On Appeal from the County Criminal Court at Law No 13
                           Harris County, Texas
                      Trial Court Cause No. 1848166


                                     ORDER

      The reporter’s record in this case was due October 24, 2013. See Tex. R.
App. P. 35.1. On November 14, 2013, this court ordered the court reporter to file
the record within 30 days. On January 08, 2014 this court granted Deanne
Bridwell’s motion for extension of time to file the record until February 06, 2014.
The record has not been filed with the court. Because the reporter’s record has not
been filed timely, we issue the following order.
      We order Deanne Bridwell, the official court reporter, to file the record in
this appeal within 30 days of the date of this order. No further extension will be
entertained. The trial and appellate courts are jointly responsible for ensuring that
the appellate record is timely filed. See Tex. R. App. P. 35.3(c). If Deanne
Bridwell does not timely file the record as ordered, we will issue an order directing
the trial court to conduct a hearing to determine the reason for the failure to file the
record.



                                    PER CURIAM